 



Exhibit 10.2
Vermillion, Inc.
6611 Dumbarton Circle
Fremont, CA 94555
August 29, 2007

     
To:
  Quest Diagnostics Incorporated
 
  1290 Wall Street West
 
  Lyndhurst, NJ 07071  
 
  Re:     Amendment of Warrant

Ladies and Gentlemen:
     Reference is made to the Stock Purchase Agreement dated July 22, 2005 (the
2005 Agreement”) between Ciphergen Biosystems, Inc. (now known as Vermillion,
Inc.) and Quest Diagnostics Incorporated. Reference is also made to the Warrant
of the same date (the “2005 Warrant”) issued pursuant to the 2005 Agreement,
expiring July 22, 2010 (the “Expiration Date”), which entitles Quest Diagnostics
Incorporated to purchase 2,2000,000 shares of Ciphergen, Inc. common stock at a
purchase price of $3.50 per share (the “Exercise Price”).
     Effective upon the closing of the financing contemplated by the Securities
Purchase Agreement dated as of August 23, 2007 by and among Vermillion, Inc. and
the Purchasers, including Quest Diagnostics Incorporated, the 2005 Warrant shall
be amended as follows:

  (a)   the term “Exercise Price” shall be amended to mean $2.50 per share in
each instance where used therein, subject to any adjustment under Section 9 of
the 2005 Warrant; and

  (b)   the term “Expiration Date” shall be amended to mean July 22, 2011 in
each instance where used therein.

     If the foregoing properly reflects our agreement, please so indicate by
acknowledging and agreeing below.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



            Very truly yours,


VERMILLION, INC.
      By   /s/ Gail S. Page         Name:         Title:      

Acknowledged And Agreed:

        QUEST DIAGNOSTICS INCORPORATED.
    By   /s/ Catherine I. Greany       Name:         Title:        

 